DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 4-11, filed on 7/18/2022, with respect to 35 U.S.C. 103(a) rejection of claims 1-7 have been fully considered and are persuasive.  The 35 U.S.C. 103(a) rejection of claims 1-7 has been withdrawn. 

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention describes a terminal, comprising: a transmitter including a plurality of antennas; and a processor that controls a phase of a signal transmitted from the plurality of antennas to a base station, wherein the processor performs control such that any one of first information and second information is notified to the base station, wherein the first information is information indicating any of a plurality of array patterns adoptable by each of the antennas in a case where the plurality of antennas are all coherent, the second information is information indicating the number of antennas that are coherent in a case where at least two of the plurality of antennas are coherent and the plurality of antennas are partial-coherent, the number of antennas differs in a partial-coherent case with the same polarization, and a polarization of antennas differs in the partial-coherent case with the same number of antennas.  The closest prior art, Yang et al. (US 2019/0394733 A1) in view of Liu et al. (PCT/CN2018/081755) together disclose a similar method, but fails to disclose the second information is information indicating the number of antennas that are coherent in a case where at least two of the plurality of antennas are coherent and the plurality of antennas are partial-coherent, and the number of antennas differs in a partial-coherent case with the same polarization, and a polarization of antennas differs in the partial-coherent case with the same number of antennas.  These distinct features have been added to independent claim 1 and 5, thus rendering claims 1-7 allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        8/18/2022